DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on October 27, 2021 is acknowledged. The objection and the 35 U.S.C. 112 rejections are withdrawn.
Allowable Subject Matter
Claims 1, 3-7 and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious wherein each second section extends along a partial length of a total length of the generatrix from the cone apex towards the base surface, wherein a ratio of the partial length to the total length is equal to a ratio of a depth of the at least one first section to a distance between an intersection point of the base surface with the cone axis and the cone apex. in combination with the rest of the claimed limitations set forth in the independent claims.
The closest prior art is U.S. Patent No. (0,008,425) which teaches a crushing device, as discussed in the prior office action with at least one transport channel has at least one first section (see fig.4) extending axially and at least two second sections (four sections are shown all together with four separated surfaces, in fig.4) which adjoin the at least one first section.
However this reference is silent with regards to each second section extends along a partial length of a total length of the generatrix from the cone apex towards the base 
U.S. Patent No. (2,738,930) discloses a crushing device as discussed in the prior office action but is not concerned or does not disclosed the geometry and ratio of the first and second sections a as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 3, 2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        

/Matthew Katcoff/Primary Examiner, Art Unit 3725